Citation Nr: 0029950	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach condition 
based on exposure to ionizing radiation. 

2.  Entitlement to service connection for dizziness based on 
exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947.  This appeal arises from a December 1998 
rating decision of the Department of Veterans Affairs (VA) , 
Regional Office (RO), in New Orleans, Louisiana, which denied 
the veteran entitlement to service connection for a stomach 
condition, and dizziness, based on occupational exposure to 
ionizing radiation.


REMAND

The veteran asserts that he has a stomach condition, and 
dizziness, as a result of exposure to ionizing radiation 
during service.  Specifically, in letters received in July 
and September of 1998, he asserts that he was exposed to 
ionizing radiation during service in Otsu, Japan, during 
which time he went on field trips and maneuvers in and around 
both Hiroshima and Nagasaki.  In this regard, the veteran's 
discharge indicates that he was awarded the "Army of 
Occupation Medal Japan," and that he served in "APTO" 
(presumably the Asian Pacific Theater of Operations) from 
December 1946 to November 1947.  However, exposure to 
radiation has not been verified.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be established 
for disabilities which are attributable to ionizing radiation 
exposure during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 
3.311 (1999); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

The Board initially notes that VA has a general duty to 
assist the veteran in the development of facts pertinent to 
his claim,  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a), and that recently passed legislation appears to 
eliminate the well-grounded claim requirement, and to amplify 
VA's duty to assist.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  

In this case, the Board has determined that a remand is 
required in order for the RO to attempt to obtain medical 
records of treatment which the veteran has identified as 
relevant to his claims.  Specifically, a review of the 
veteran's claim, received in September 1998, shows that he 
reported receiving treatment for the claimed conditions from 
the Ochsner Clinic, "the Clinton Infirmary" and "the Baton 
Rouge Clinic."  Although the RO has obtained records from 
the Ochsner Clinic, it does not appear that an attempt has 
been made to obtain records from either the Clinton Infirmary 
or the Baton Rouge Clinic.  In this regard, it appears that 
the Baton Rouge Clinic may in fact be another name for the 
Ochsner Clinic.  However, this is not entirely clear, and 
under the circumstances, an attempt should be made to contact 
the veteran for a list of all health care providers with 
relevant records, followed by an attempt to obtain all 
identified medical records which are not currently associated 
with the claims file.  

Inasmuch as it appears that medical records exist which are 
pertinent to the issues at hand, a remand is appropriate so 
that an attempt can be made to obtain these records and 
associate them with the claims file.

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers 
(accompanied by the dates of treatment), 
who have provided treatment for his 
stomach condition and/or dizziness since 
service, and which are not currently 
associated with the claims file.  After 
obtaining the necessary authorization, 
the  RO should request any records 
identified, to include records from the 
Clinton Infirmary and/or the Baton Rouge 
Clinic, as appropriate.  Any information 
obtained is to be associated with the 
claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, to include any 
development determined to be appropriate 
under 38 C.F.R. § 3.311, the RO should 
readjudicate the issues of entitlement to 
service connection for a stomach 
disorder, and dizziness, based on 
exposure to ionizing radiation.

3.  The veteran is informed that if he 
has or can obtain evidence that relates 
the claimed disabilities to service, he 
must submit that evidence to the RO.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

